Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 1 of 17 PageID 518




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 C.K., an individual,

        Plaintiff,

 v.                                                   Case No.: 3:19-cv-01412-MMH-MCR

 WYNDHAM HOTELS AND RESORTS,
 INC.; HILTON WORLDWIDE HOLDINGS,
 INC.; MARRIOTT INTERNATIONAL,
 INC.; INTER-CONTINENTAL HOTELS
 CORPORATION; and HYATT HOTELS
 CORPORATION,

       Defendants.
 ________________________________________/

      DEFENDANT WYNDHAM HOTELS & RESORTS, INC.’S MOTION TO DISMISS

        Defendant Wyndham Hotels & Resorts, Inc. (“WHRI”) by and through undersigned

 counsel and pursuant to Federal Rule of Civil Procedure 12(b)(6), moves to dismiss Plaintiff’s

 Complaint as against WHRI and in incorporates the following Memorandum of Law in support:

        WHRI moves to dismiss Plaintiff’s civil claim under the Trafficking Victims Protection

 Reauthorization Act (“TVPRA”) because the Complaint is based on conclusory allegations that do

 not and cannot plausibly allege WHRI’s participation in a sex-trafficking venture perpetrated by

 unidentified criminal traffickers. Indeed, the Complaint lacks well-pled allegations sufficient to

 support any element of the TVPRA claim. WHRI is the ultimate corporate parent of the

 franchisors of the Microtel® and Howard Johnson® brands of guest lodging facilities, which in turn

 entered into franchise agreements with third-party franchisees that owned, operated, and controlled

 the hotels at issue. Neither WHRI nor its affiliates controlled or were involved in their day-to-day

 operation. Accordingly, four similar cases involving WHRI were recently dismissed for failure
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 2 of 17 PageID 519




 to state a claim. See, e.g., Minute Entry (Dkt. 241), Jane Doe 1 v. Red Roof Inns, Inc., et al., 1:19-

 cv-03840-WMR (N.D. Ga. Feb. 7, 2020) (“The Court rules the timely motions to dismiss filed by

 the franchisers [including WHRI] and argued today will be GRANTED . . . .”).

                 I.        STATEMENT OF PLAINTIFF’S ALLEGATIONS

        The Complaint alleges that Plaintiff was subjected to sex trafficking between 2008 and

 2012 by an unnamed trafficker at multiple hotels in the Jacksonville area, including a Microtel®-

 branded hotel and a Howard Johnson®-branded hotel. See Dkt. 1, at ¶ 6. These hotels were

 independently owned and operated by third-party franchisees which entered into franchise

 agreements with two of WHRI’s corporate subsidiaries (i.e., the franchisors for the Microtel® and

 Howard Johnson® brands and systems). See Dkt. 1, at ¶¶ 10(b), 10(g), 48, 51-52. Neither WHRI

 nor any of its affiliates owned, operated, managed, maintained a presence at, or controlled the day-

 to-day operations of the hotels at issue in the Complaint.

        Though the Complaint alleges generally that Plaintiff was trafficked at “the Defendants’

 hotels” and makes other allegations against all of the “Defendants” collectively, the Complaint

 never specifically alleges that Plaintiff was forced to engaged in commercial sex at the Microtel®

 or Howard Johnson® hotels. See Dkt. 1, at ¶¶ 64, 84-96, 99-101. In fact, the Complaint contains

 no allegations specific to the Microtel® hotel, and, as to the Howard Johnson®, it alleges only that

 the trafficker at times “operated out of” that facility without any specific allegations regarding to

 commercial sex. See Dkt. 1, at ¶ 76. Moreover, the Complaint does not allege that WHRI or

 anyone affiliated with or working for WHRI knew of or interacted with Plaintiff or her alleged

 trafficker in any way. Rather, the Complaint relies on conclusory, “shotgun” allegations that

 Defendants had “actual and/or constructive notice of drug dealing, prostitution, and/or general

 safety concerns” and failed to “intervene” or “prevent sexual exploitation.” Dkt. 1, at ¶¶ 82, 94.

                                                   2
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 3 of 17 PageID 520




 The crux of the Complaintthat the hospitality industry is generally aware that commercial sex

 activity sometimes occurs at hotels and should do more to combat this societal problemdoes not

 state a claim under the TVPRA. See Dkt. 1, at ¶¶ 22-52.

                                 II.       LEGAL STANDARD

        Under Rule 8 of the Federal Rules of Civil Procedure, a pleading must contain a “short and

 plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2).

 In ruling on a motion to dismiss under Rule 12(b)(6), courts accept well-pled factual allegations

 set forth in the complaint as true and draw “reasonable inferences . . . in favor of the plaintiff.”

 Howard v. Hartford Life & Acc. Ins. Co., 765 F. Supp. 2d 1341, 1343 (M.D. Fla. 2011) (citing

 Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009)). “[T]he plaintiff must allege ‘enough facts to state

 a claim to relief that is plausible on its face.’” St. Johns Vein Ctr., Inc. v. StreamlineMD LLC, 347

 F. Supp. 3d 1047, 1052 (M.D. Fla. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Iqbal, 556 U.S. at 678. The “plaintiff’s obligation to provide the grounds of his entitlement to

 relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

 cause of action will not do.” Twombly, 550 U.S. at 555. “Indeed, ‘the tenet that a court must

 accept as true all of the allegations in a complaint is inapplicable to legal conclusions,’ which

 simply ‘are not entitled to [an] assumption of truth.’” Markland v. Insys Therapeutics, Inc., 270

 F. Supp. 3d 1318, 1320 (M.D. Fla. 2017), aff’d, 758 F. App’x 777 (11th Cir. 2018) (quoting Iqbal,

 556 U.S. at 679).

        Furthermore, “shotgun” pleadings do not satisfy the federal pleading standards set forth in

 Rule 8, and claims relying on “shotgun” allegations may be dismissed under Rule 12(b)(6).

                                                   3
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 4 of 17 PageID 521




 Brogan v. Volusia County, Florida, 617CV745ORL40KRS, 2018 WL 2359145, at *3 (M.D. Fla.

 May 24, 2018) (“Shotgun pleadings fundamentally violate Federal Rule[] of Civil Procedure

 8(a)(2) . . . .”); Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (“Courts in

 the Eleventh Circuit have little tolerance for shotgun pleadings.”).           “‘Shotgun’ pleadings,

 calculated to confuse the ‘enemy,’ and the court, so that theories for relief not provided by law and

 which can prejudice an opponent’s case . . . can be masked, are flatly forbidden” by Rule 8.

 Weiland v. Palm Beach County Sheriff's Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (internal

 quotations omitted). One type of “shotgun” pleading is a complaint that asserts a claim “against

 multiple defendants without specifying which of the defendants are responsible for which acts or

 omissions . . . .” Id. at 1321-22; Joseph v. Bernstein, 612 F. App’x 551, 555 (11th Cir. 2015)

 (“[T]he complaint failed to satisfy the requirements of Rule 8 of the Federal Rules of Civil

 Procedure because it indiscriminately grouped all Defendants together without explaining the

 factual basis for each of the Defendants’ liability.”). “[S]hotgun pleadings . . . fail to one degree

 or another, and in one way or another, to give the defendants adequate notice of the claims against

 them and the grounds upon which each claim rests.” Weiland, 792 F.3d at 1322.

                         III.        ARGUMENTS & AUTHORITIES

        Plaintiff asserts a single claim under the TVPRA. The TVPRA is a criminal statute that

 can give rise to civil claims. See 18 U.S.C. §§ 1591(a), 1595(a). Section 1595 triggers civil liability

 for those who commit sex-trafficking crimes and defendants who “knowingly benefit[] . . . from

 participation in a venture” that commits sex-trafficking crimes while the defendants knew or

 should have known that the venture was committing such crimes. See 18 U.S.C. § 1595(a)

 (providing that a defendant is civilly liable under the TVPRA if, inter alia, the defendant

 “participat[ed] in a venture . . . [that] has engaged in” sex-trafficking crimes in violation of Section

                                                    4
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 5 of 17 PageID 522




 1591(a)). The Complaint does not include well-pled factual allegations sufficient to state a claim

 against WHRI under the TVPRA, and the Complaint should be dismissed accordingly.

        A.      WHRI Did Not Participate In A Sex-Trafficking Venture.

        A stand-alone civil claim under the TVPRA requires well-pled allegations that the

 defendant “participat[ed] in a venture” that committed sex-trafficking crimes—i.e., a sex-

 trafficking venture. 18 U.S.C. §§ 1591(a), 1595(a). A TVPRA “venture” only exists insofar as

 there is a common “purpose” among the participants. Court of appeals decisions in Ricchio v.

 McLean, 853 F.3d 553, 556 (1st Cir. 2017) and Bistline v. Parker, 918 F.3d 849, 874-75 (10th Cir.

 2019) are instructive.

        In Ricchio, the complaint alleged that motel operators (the Patels) and an alleged trafficker

 (McLean) had previously collaborated in unspecified “commercial dealings, which [they] wished

 to reinstate for profit.” 853 F.3d at 555. As explained by the First Circuit Court of Appeals:

        McLean and Mr. Patel enthusiastically expressed intent to reinstate these
        commercial dealings by exchanging high-fives in the motel’s parking lot while
        speaking about ‘getting this thing going again,’ in circumstances in which
        McLean’s coercive and abusive treatment of Ricchio as a sex slave had become
        apparent to the Patels. Ms. Patel had not only nonchalantly ignored Ricchio’s plea
        for help in escaping from McLean’s custody at the motel but, when visiting the
        rented quarters to demand further payment, had shown indifference to Ricchio’s
        obvious deterioration. And in plain daylight view of the front office of the motel,
        either of the Patels on duty there would have seen McLean grab Ricchio, kick her,
        and force her back toward the rented quarters when she had tried to escape.

 Id. at 555 (internal alterations omitted). The court ultimately found that the complaint adequately

 alleged that the motel operators participated in a sex-trafficking venture for purposes of the

 TVPRA because the defendants knowingly rented the room to the trafficker “for the purpose” of

 trafficking the plaintiff. See Ricchio, 853 F.3d at 555-56.



                                                  5
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 6 of 17 PageID 523




        In Bistline, drawing from the First Circuit’s Ricchio decision, the Tenth Circuit overturned

 the dismissal of a TVPRA claim against lawyers for the Fundamentalist Church of Jesus Christ of

 Latter-Day Saints (“FLDS”). The Tenth Circuit Court of Appeals based its determination on

 allegations that the lawyers “had ample notice of the illegal activities which were taking place

 within the FLDS community while they were actively seeking to enforce [Warren] Jeffs’ control

 and simultaneously protecting him from any liability.” Bistline, 918 F.3d at 874. The court noted

 further that the “scheme set up by [the lawyers] was designed expressly for the purpose of

 facilitating [Jeffs’] crimes and also ensuring that [the lawyers] would personally reap ample

 benefits therefrom,” and that “despite extensive knowledge of the ways Mr. Jeffs was using his

 power to harm plaintiffs and other similarly-situated individuals, defendants continued to use their

 legal expertise to uphold this scheme.” Id. at 874-75.

        Furthermore, “participation” requires some “overt act” in furtherance of the trafficking;

 nonfeasance (i.e., the alleged failure to prevent trafficking) is not sufficient. See United States v.

 Afyare, 632 F. App’x 272, 286 (6th Cir. 2016). A defendant’s lawful association with someone

 who commits sex-trafficking crimes is insufficient to show that the defendant itself

 “participat[ed]” in a sex-trafficking venture. Id.; Noble v. Weinstein, 335 F. Supp. 3d 504, 524

 (S.D.N.Y. 2018) (“Because guilt, or in this case liability, cannot be established by association

 alone, Plaintiff must allege specific conduct that furthered the sex trafficking venture.”). “In other

 words, some participation in the sex trafficking act itself must be shown.” Id. As the Sixth Circuit

 Court of Appeals has cautioned, construing the phrase “participation in a venture” otherwise would

 “create a vehicle to ensnare conduct that the statute never contemplated.” Afyare, 632 F. App’x at

 286.




                                                   6
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 7 of 17 PageID 524




        In this case, the Complaint does not allege that WHRI, the Microtel® franchisor, the

 Howard Johnson® franchisor, or anyone else associated with the hotels shared a “common

 purpose” with the alleged trafficker. At most, the Complaint alleges (albeit in conclusory fashion

 unsupported by well-pled factual allegations) that the Microtel® and Howard Johnson® hotels were

 instrumentalities for the trafficker’s illicit activities, which cannot form the basis for a “venture”

 under the TVPRA.1 Moreover, WHRI—as the ultimate parent company of the franchisors for the

 Microtel® and Howard Johnson® brandsdid not own, operate, manage, maintain a presence at,

 or control the day-to-day operations of the hotels in question. In fact, WHRI has no relationship,

 contractual or otherwise, with the owners/operators of the hotels at issue. Insofar as the alleged

 trafficker rented any rooms from the Microtel® and Howard Johnson® hotels, he did so “using

 cash” from third-party franchisees that have not been named in this lawsuitnot from WHRI or

 its subsidiaries. See, e.g., Dkt. 1, at ¶ 86. In other words, even according to Plaintiff, WHRI did

 not participate in her alleged trafficking. Instead, the Complaint alleges that WHRI not do enough

 to prevent it based on broad, industry knowledge that trafficking occurs at hotels. See, e.g., Dkt.

 1, at ¶ 7. As noted, allegations that WHRI did not prevent sex trafficking cannot support liability


 1
   Cf., Weir v. Cenlar FSB, 16-CV-8650 (CS), 2018 WL 3443173, at *6 (S.D.N.Y. July 17, 2018)
 (“[B]eing an ‘instrumentality’ does not thereby mean one shares a common purpose. Defendants
 allegedly used the mail in furtherance of the scheme, but that would not make the Postal Service
 [] a member of the enterprise.”); Rosner v. Bank of China, 528 F. Supp. 2d 419, 428-29 (S.D.N.Y.
 2007) (“The only factual allegation supporting this claim is that BoC provided ‘indispensable
 banking services’ to IFS and Siu Lap. The fact that BoC provided general professional services to
 IFS and Siu Lap, services that BoC provides to the public at large, does not provide a basis for
 inferring that BoC, IFS, and Siu Lap shared a common unlawful purpose.”); In re Countrywide
 Fin. Corp. Mortgage-Backed Sec. Litig., 2:11-CV-07166-MRP, 2012 WL 10731957, at *9 (C.D.
 Cal. June 29, 2012) (“At the risk of being glib, this allegation amounts to one that ‘Countrywide
 offered to buy something, and the lenders obliged.’ Western and Southern [have] identified
 exactly the type of arms-length business transaction, with each party pursuing its own economic
 interests . . . .”).


                                                   7
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 8 of 17 PageID 525




 under the TVPRA. See, e.g., Afyare, 632 F. App’x at 286. The Complaint’s theory of liability as

 to WHRI cannot be reconciled with Section 1595(a)’s “participation in a venture” requirement.

 Compare Ricchio, 853 F.3d at 555-56. The Complaint should be dismissed as to WHRI.

         B.         WHRI Did Not Benefit, Knowingly Or Otherwise, From Plaintiff’s Alleged
                    Trafficking.

         For liability to arise under Section 1595(a) of the TVPRA, a defendant also must knowingly

 benefit from its participation in a venture that commits trafficking crimes. 18 U.S.C. § 1595(a).

 Benefits that do not stem directly from the alleged trafficking itself, and are not knowingly received

 in exchange for participating in the alleged sex-trafficking venture, are not sufficient. See Geiss

 v. Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 170 (S.D.N.Y. 2019) (“In other words, there

 must be a causal relationship between affirmative conduct furthering the sex-trafficking venture

 and receipt of a benefit, with actual or, in the civil context, constructive knowledge of that causal

 relationship.”).

         The Complaint does not plausibly allege that WHRI benefited—knowingly or

 otherwisefrom Plaintiff’s alleged trafficking. At most, the Complaint alleges that WHRI may

 have received royalties based on room revenue generally collected by its franchisee. See, e.g.,

 Dkt. 1, at ¶¶ 10(b), 10(g), 48, 51-52. That is insufficient. See, e.g., Kolbek v. Twenty First Cent.

 Holiness Tabernacle Church, Inc., No. 10 Civ. 4124, 2013 WL 6816174, at *16 (W.D. Ark. Dec.

 24, 2013) (“Nor have Plaintiffs offered evidence to show that Defendants were compensated ‘on

 account of’ the sex acts. . . . The fact that sexual abuse was committed by the ministry’s leader and

 that members of the ministry had their expenses paid for through ministry funds is simply not

 sufficient . . . .”). Because the Complaint does not allege that WHRI or the franchisors of the

 Microtel® and Howard Johnson® brands benefited (let alone knowingly benefited) from or in


                                                   8
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 9 of 17 PageID 526




 exchange for participating in Plaintiff’s trafficking, Plaintiff’s TVPRA claim should be dismissed

 as to WHRI.

        C.      The Complaint Does Not Allege Facts Plausibly Suggesting That WHRI Knew
                Or Should Have Known About Plaintiff’s Trafficking.

        The Complaint alleges (again in shotgun, conclusory fashion) that the Defendants “knew,

 or should have known, that C.K. was being trafficked . . . .” Dkt. 1, at ¶¶ 85-86. Boilerplate,

 shotgun allegations like these are insufficient to withstand a motion to dismiss. See, e.g., Kelsey

 v. Goldstar Estate Buyers Corp., 3:13-CV-00354-HU, 2014 WL 1155253, at *6 (D. Or. Mar. 21,

 2014) (dismissing TVPRA claim where the complaint “regurgitate[ed]” the statute’s language

 “woven together with conclusory statements and a generous use of ‘and/or’”).

        Insofar as the Complaint implies that WHRI “should have known” about Plaintiff’s alleged

 trafficking because the hospitality industry generally is aware that commercial sex activity

 sometimes occurs at hotels, see Dkt. 1, at ¶¶ 22-36, such allegations are insufficient to plausibly

 suggest that a defendant knew or should have known about the alleged trafficking of a particular

 plaintiff at a particular hotel. See, e.g., Ratha v. Phatthana Seafood Co., Ltd., CV 16-4271-JFW

 (ASX), 2017 WL 8293174, at *4 (C.D. Cal. Dec. 21, 2017) (“Plaintiffs argue that Rubicon and

 Wales knew or should have known that Phatthana allegedly engaged in [trafficking] based on

 general reports about human trafficking in Thailand and letters by advocacy groups . . . criticizing

 the working conditions at Phatthana’s Songkhla factory. . . . Plaintiffs have failed to demonstrate

 that Rubicon or Wales knew or should have known that human trafficking existed at Phatthana’s

 Songkhla factory.”).

        Furthermore, there are no well-pled allegations specific to the Microtel® and Howard

 Johnson® hotels that plausibly suggest that even the third-party franchisees of those hotelslet

 alone WHRI or its subsidiary franchisorsknew or should have known about Plaintiff’s alleged
                                                  9
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 10 of 17 PageID 527




 trafficking. In Lawson v. Rubin, the plaintiffs alleged that they were lured to the penthouse of a

 condominium complex so that Howard Rubin could sexually assault them; Blue Icarus, LLC

 leased that penthouse to Rubin. 17-CV-6404 (BMC), 2018 WL 2012869, at *14 (E.D.N.Y. Apr.

 29, 2018), reconsideration denied, 2018 WL 7958928 (E.D.N.Y. June 11, 2018). The plaintiffs

 argued that Blue Icarus should have known that Rubin and others were committing sex trafficking

 crimes at the condominium complex in part because emergency personnel had been called

 regarding incidents at the penthouse on two occasions, and—according to the plaintiffs—Blue

 Icarus could have done more to investigate. Id. The court dismissed the TVPRA claim against

 Blue Icarus, reasoning that the allegations did not give rise to a reasonable inference that Blue

 Icarus was liable under the TVPRA. Id.

        The Complaint does not include any well-pled allegations specific to the Microtel® hotel,

 and the few allegations specific to the Howard Johnson® hotel are not sufficient. The Complaint

 alleges that Plaintiff was physically assaulted at the Howard Johnson® hotel, but there are no

 allegations that WHRI, anyone affiliated with WHRI, or even anyone at the independently owned

 and operated hotel witnessed such conduct. And, while the Complaint vaguely alleges that the

 trafficker “operated out of” the Howard Johnson® hotel, the Complaint lacks any allegations

 indicating that Plaintiff was forced or coerced into commercial sex activity there. As in Lawson,

 these allegations fall short of suggesting that anyone working at the Microtel® and Howard

 Johnson® hotels knew or should have known of Plaintiff’s alleged trafficking, and they certainly

 do not suggest that WHRI (the ultimate parent company of the franchisors for the Microtel® and

 Howard Johnson® brands) knew or should have known.

        Two decisions from the Southern District of Ohio do not change this result. In denying

 motions to dismiss in those cases, the Ohio court improperly applied the pre-Twombly dismissal

                                                10
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 11 of 17 PageID 528




 standard, stating that “[t]he Court cannot dismiss a complaint for failure to state a claim ‘unless it

 appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 would entitle him to relief.’” M.A. v. Wyndham Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL

 4929297, at *1 (S.D. Ohio Oct. 7, 2019) (Marbley, J.) (quoting Mayer v. Mylod, 988 F.2d 635, 638

 (6th Cir. 1993)); H.H. v. G6 Hospitality, LLC, 2:19-CV-755, 2019 WL 6682152, at *1 (S.D. Ohio

 Dec. 6, 2019) (Marbley, J.). These opinions also reflect a misunderstanding about franchising

 generally, inaccurately referring to hotel franchisor defendants as the “parent companies” of hotel

 franchisees. See H.H., 2019 WL 6682152, at *1, *6. The court ultimately denied the motions to

 dismiss in M.A. and H.H. even though there were no well-pled allegations supporting a TVPRA

 claim against the franchisor defendants. The decisions instead relied on “shotgun” allegations (also

 known as “group pleading”) made against groups of defendants collectively (including the

 grouping of franchisors with franchisees), which—under the correct standard—cannot withstand

 scrutiny under a motion to dismiss. See, e.g., Brogan, 2018 WL 2359145, at *3 (“Shotgun

 pleadings fundamentally violate Federal Rule[] of Civil Procedure 8(a)(2) . . . .”). Moreover, the

 allegations in the Complaint as to the Microtel® and Howard Johnson® hotels do not rise to the

 level of the allegations in H.H and M.A., making those cases further distinguishable.

        D.      Conclusory Allegations Of Agency/Vicarious Liability Based On A
                Franchising Relationship Cannot Save Plaintiff’s TVPRA Claim.

        Though vague and conclusory, the Complaint appears to imply that the conduct or

 knowledge of staff at independently owned and operated franchised hotels, such as the Microtel®

 and Howard Johnson® hotels at issue here, can be imputed to WHRI based solely on the alleged

 franchising relationship with WHRI’s subsidiaries. See Dkt. 1, at ¶ 56(a)(v)-(vi), (b)(v)-(vi). As

 an initial matter, a plaintiff cannot satisfy the TVPRA’s “participation in a venture” requirement



                                                  11
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 12 of 17 PageID 529




 based on a lawful association (e.g., a franchisor-franchisee relationship) unrelated to sex

 trafficking. See, e.g., Afyare, 632 F. App’x at 286; Noble, 335 F. Supp. 3d at 524.

         Furthermore, courts in Florida and across the country recognize that, even under common

 law, a franchising relationship in and of itself cannot give rise to franchisor liability based on

 agency or vicarious liability principles. See, e.g., Estate of Miller v. Thrifty Rent-A-Car Sys., Inc.,

 637 F. Supp. 2d 1029, 1041 (M.D. Fla. 2009) (recognizing that a “basic franchise relationship”

 that permits a franchisee to “use [] the franchisor’s trademarks” and “provide[s] contractual

 franchise support activities” cannot as a matter of law support liability as to the franchisor (citing

 Mobil Oil Corp. v. Bransford, 648 So. 2d 119, 121 (Fla. 1995)); accord Catalano v. GWD Mgmt.

 Corp., CV 403-167, 2005 WL 5519861, at *11 (S.D. Ga. Mar. 30, 2005), aff'd sub nom. 199 F.

 App’x 803 (11th Cir. 2006); Kerl v. Dennis Rasmussen, Inc., 682 N.W.2d 328, 337-42 (Wis. 2004)

 (“[W]e conclude that the quality, marketing, and operational standards and inspection and

 termination rights commonly included in franchise agreements do not establish the close

 supervisory control or right of control over a franchisee necessary to support imposing vicarious

 liability against the franchisor . . . .”).

         More generally, conclusory allegations of vicarious liability—such as those in the

 Complaintcannot overcome a motion to dismiss. See, e.g., Santarlas v. Minner, 5:15-CV-103-

 OC-30PRL, 2016 WL 740525, at *2 (M.D. Fla. Feb. 25, 2016) (“Plaintiff’s theories of vicarious

 liability are conclusory, vague, and unsupported by factual allegations[.] Count III should be

 dismissed.”); accord Kahama VI, LLC v. HJH, LLC, 8:11-CV-2029-T-30TBM, 2013 WL

 6511731, at *3 (M.D. Fla. Dec. 12, 2013). And, as explained above, the allegations in the

 Complaint are insufficient to support a plausible inference that the third-party franchisees are liable

 under the TVPRA in the first instance.

                                                   12
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 13 of 17 PageID 530




        For these reasons, the alleged franchising relationship between the franchised hotels and

 WHRI’s subsidiaries cannot serve as a basis for finding WHRI liable under the TVPRA.

                  IV.        CONCLUSION & REQUEST FOR RELIEF

        For the foregoing reasons, WHRI respectfully requests that the Court enter an order

 dismissing the Complaint against WHRI with prejudice pursuant to Rule 12(b)(6) of the Federal

 Rules of Civil Procedure.


                                         Respectfully submitted,

                                         s/ J. Trumon Phillips
                                         Fredrick H.L. McClure
                                         Florida Bar No. 147354
                                         J. Trumon Phillips
                                         Florida Bar No. 84568
                                         DLA PIPER LLP (US)
                                         3111 W. Dr. Martin Luther King Jr. Blvd., Suite 300
                                         Tampa, Florida 33607-6233
                                         Phone: 813-229-2111
                                         Fax: 813-229-1447
                                         Email: fredrick.mcclure@dlapiper.com
                                                 trumon.phillips@dlapiper.com
                                                 sheila.hall@dlapiper.com

                                         David S. Sager (pro hac vice)
                                         DLA PIPER LLP (US)
                                         51 John F. Kennedy Parkway, Suite 120
                                         Short Hills, NJ 07078-2704
                                         Phone: 973-520-2550
                                         Fax: 973-520-2551
                                         Email: david.sager@dlapiper.com
                                         Attorneys for Defendant
                                         Wyndham Hotels & Resorts, Inc.




                                               13
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 14 of 17 PageID 531




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020, a true and correct copy of the foregoing was
 furnished by CM/ECF to all counsel of record as listed below.


                                            s/ J. Trumon Phillips
                                            Attorney




                                               14
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 15 of 17 PageID 532




                                       SERVICE LIST

 T. Michael Morgan
 Morgan & Morgan, P.A.
 20 North Orange Avenue, 16th Floor
 Orlando, FL 32801
 Phone: 407-418-2031
 Fax: 407-245-3384
 Email: mmorgan@forthepeople.com
        plarue@forthepeople.com
 -and-
 Ashley B. Landers (admitted pro hac vice)
 Morgan & Morgan, P.A.
 333 W. Vine Street, Suite 1200
 Lexington, KY 40507
 Phone: 859-873-7406
 Fax: 859-899-8805
 Email: alanders@forthepeople.com
 Attorneys for Plaintiff C.K.

 Michael A. Holtmann
 Brandon J. Hechtman
 Wicker Smith O’Hara McCoy & Ford, P.A.
 2800 Ponce de Leon Boulevard
 Suite 800
 Coral Gables, FL 33134
 Phone: 305-448-3939
 Fax: 305-441-1745
 Email: mholtmann@wickersmith.com
        bhechtman@wickersmith.com
 -and-
 William N. Shepherd
 Holland & Knight, LLP
 222 Lakeview Avenue, Suite 1000
 West Palm Beach, FL 33401
 Phone: 561-650-8338
 Fax: 561-650-8399
 Email: william.shepherd@hklaw.com
 Attorneys for Defendant
 Inter-Continental Hotels Corporation




                                             15
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 16 of 17 PageID 533




 Laura Topalli
 Wilson, Elser, Moskowitz, Edelman & Dicker LLP
 111 North Orange Avenue
 Suite 1200
 Orlando, FL 32801
 Phone: 407-203-7592
 Fax: 407-648-1376
 Email: laura.topalli@wilsonelser.com
 -and-
 Robert E. Scott, Jr. (admitted pro hac vice)
 Marisa A. Trasatti (admitted pro hac vice)
 Wilson, Elser, Moskowitz, Edelman & Dicker LLP
 500 East Pratt Street
 Suite 600
 Baltimore, MD 21202
 Phone: 410-962-8408
 Fax: 410-962-8758
 Email: robert.scott@wilsonelser.com
        marisa.trasatti@wilsonelser.com
 Attorney for Defendant
 Hyatt Corporation (incorrectly named as Hyatt Hotels Corporation)

 Michael E. Lockamy
 Bedell, Dittmar, DeVault, Pillans & Coxe, P.A.
 The Bedell Building
 101 East Adams Street
 Jacksonville, FL 32202
 Phone: 904-353-0211
 Fax: 904-353-9307
 Email: mel@bedellfirm.com
 -and-
 Nicole M. Perry (admitted pro hac vice)
 Jones Day
 717 Texas Street, Suite 3300
 Houston, TX 77002
 Phone: 832-239-3791
 Fax: 832-239-3600
 Email: nmperry@jonesday.com
 -and-
 Bethany K. Biesenthal (admitted pro hac vice)
 Jones Day
 77 West Wacker Drive, Suite 3500
 Chicago, IL 60601
 Phone: 312-782-3939
 Fax: 312-782-8585
 Email: bbiesenthal@jonesday.com
                                              16
Case 3:19-cv-01412-MMH-MCR Document 59 Filed 02/20/20 Page 17 of 17 PageID 534




 Attorneys for Defendant
 Hilton Worldwide Holdings, Inc.

 Fredrick H.L. McClure
 Amanda E. Reagan
 DLA PIPER LLP (US)
 3111 W. Dr. Martin Luther King Jr. Blvd.
 Suite 300
 Tampa, Florida 33607-6233
 Phone: 813-229-2111
 Fax: 813-229-1447
 Email: fredrick.mcclure@dlapiper.com
        amy.reagan@dlapiper.com
        sheila.hall@dlapiper.com
 Attorneys for Defendant
 Marriott International, Inc.




                                            17
